’   .
      .;




                               The Attorney (General of Texas
                                                  Augunt 28,   1985
JIM MAlTOX
Attorney General


Suprema Court Bullding
                              Honorable Carry l4auro                        Opinion   Ro. m-347
P. 0. BOX 12549               Come.issioner
AU#lh. TX. 75711.2545         General Land Off ice                          Be: Whether the       school     land
5121475.2501                  Stephen P. Austin Bullding                    board   Is authorized      to sell
Telex 9101874-1397            Austin,   Texas  78701                        certain  tracts of land acquired
wecopier   5121475-0256
                                                                            thiough tax foreclosure      sales

714 Jackron. Sub 700          Dear Commissioner    Matwo:
Oallas. TX. 75202.4509
2W742BQU
                                     You inquire whether the School Land Board has authority              to sell
                              two tracts     of land acquired       by the state     through    tax foreclosure
4924 Albena Ave., Suite 160   sales.    You advise us that,      pursqant to court-ordered       tax foreclosure
E, Paso. TX. 799052793        sales following    the iioreclosure    of tax liens , title    to certain    lots in
9151533-3484                  Bracken ln Coma1 County were bid off to the state In 1922 and title                to
                              certain   lots in Aappy In Swisher County were bid off to the state in
                              1951.    For lack of bidders,     the land was sold to the state        as a taxing
     1 Texas. Suite 7W
, ,oustcn. TX. 77OQ2.3111     unit which YSB a pa1:t.y to the foreclosure          suit,  and apparently      there
71Y2255996                    has not been a resallc by the purchasing        taxing unit.

                                    You first   ask lrhether section  15.01(a)(2)    of the Education   Code
 806 Broadway, Suite 312
                              places these tax foreclosure     tracts In the permanent school fund.       It
 Lubbock. TX. 794012479
 8061747.5239
                              is our opinion      thal: the land in question      does not belong     to the
                              permanent school fund and that the School Land Board does not have
                              authority   to sell the land.
 4209 N. Tenth. Suite S
 McAllen. TX. 75501.lS55
 512l552-4547
                                    Section   15.01(a)(2)     of the Education   Code provides    that

                                              (a) The permanent    school    fund, which    shall
 200 Main Plaza. Suite 400                constitute  a perpetual   endowmant for the public
 San Antonio. TX. 702052797               free schools of this state,   shall consist   of:
 51212251191

                                              . . . .
 An Equal OpportunityI
 Allmmalive Action EmPlOYOf                       (2)   all  the unappropriated       public    domain
                                              remeinhg      in    Texas,   including        all   land
                                              recovex,ed by the state      by suit     or othervise
                                              except pine forest      land as defined      in Section
                                              12, Article      2613. Revised    Civil   Statutes     of
                                              Texas, 1925, as amended. . . .




                                                            p. 1579
Aonorable   Carry Mauro - Page 2       (Jl+367)




The issue  is   whether the lam. in question   is “laad recovered  by the
state by suit   or otherwise” within the meaning of rection 15.01(a)(2).

      Originally,    article 5616, Texas Revised    Civil   Statutes,         1925.
vhich    contained  the same prov~lslons as article    5385, Revised          Civil
Statutes    of 1911. end the Settlemant  Act of 1900, provided that

            all of the unapprop,r?tated public domain remaining
            in the State,   of vtstever     character    and vhereso-
            ever located,  including    any lands recovered by the
            State, except   that included      in lekes,    bays,  and
            islands  along the GIrlif of Mexico within tidewater
            limits  and except p:Lne forest     lands as defined In
            Article  2613 . . . 4s set apart and granted to the
            permanent school fuc.d of the state.

Article    5620, Texas Revised  Civil  Statutes    of 1925. vith the same
provisions    as article 5668, Revised Civil    Statutes  of 1911. and the
Settlement    Act of 1900. and uov codified     as section   11.077 of the
Natural Resources Code, direc(,ed that

            when any public      l,ands are held,     occupied   or
            claimed by any perscn. association    or corporation.
            adversely    to the S,:ats. or to any fund or when
            lands are forfeited     to the State for any cause.
            the    Attorney    Genccsl    shall institute      suit
            therefor.   . . .

We believe     the language     in section      15.01 (a) (2). stetlng     that  the
permanent school      fund shall    c.onsist.    in part,    of all   the unappro-
priated   public   domain includ:lug      all land recovered     by the state      by
suit or otherwise,      is applict&le      to land recovered by the state        for
reasons such as fraud or nisttike or failure           to comply vith conditions
of the lav which authorized       the! grant or sale of public land or school
land.    See Barber v. Giles , :!C18 S.W.2d 553. 556 (Tex. 1968); Main v.
Cartwright,     200 S.W. 867, 8!iC1 (Tex. Civ. App. - El Paso 1918. no
writ).    Such land would lnclt.de that recovered by suits            by the state
to cancel     patents    CO public,    land.    Recovery of land by suit           in
trespass    to try title    on behalf     of the state     to forfeit    a sale for
failure   to reside on or imprave land or to comply with the lav as an
actual   settlor    would constitute       land recovered     by the state.       Cf.
State v. Hughes, 79 S.W. 608 IJ!ex. Civ. App. 1906). aff’d,             80 S.W. )24
(Tex. 1906); Duncan v. State,          67 S.W. 903 (Tex. Cmpp.              1902, uo
writ).    Another example vould be land forfeited           to the state    for non-
payment of interest      on purchaw price.

      A tax sale and the right11 acquired         thereunder are governed by the
 lav in force at the time of the sale.              &    Land v. Banks, 256 S.W.
786, 788 (Tex. 1923); Bente v, Sullivan,           115 S.U. 350 (Tex. Clv. App.




                                     .p. 1580
Roaorable   Carry klauro - Page 3        (a-367)




1908. vrit  ref’d). The tax          sale In 1922 was conducted            under article
7689, Texas Revised   Civil           ,;tatutes of 1911, vhich              provided,    in
pertinent  part:

            [Ilf there shall be no bidder for such land, that
            the county attorney         aihall bid said property off to
            the state for the emount of all taxes.                 penalties.
            interest     and costs trd,judged against        said property;
            and, in the absenclc of the county attorney,                     the
            sheriff     is authorized        to bid to the state, when
            there are no bidd~rlrs.            . . .    And, in all        such
            cases vhere the property            Is bid off to the state,
            it shall      be the duQ of the sheriff              to make and
            execute      deeds to the state,           using    forma to be
            prescribed        and    furnished      by the       comptroller,
             shoving      in    each    case.     the   amount of taxes,
             interest,      penalty    clud costs     for which sold,         and
             the clerk’s      fee for recording deeds as hereinafter
             provided.      . . . And. when lands thus sold to the
             state shall       be redeemed, it shall be the duty of
             the collector        of t,):ces, vhen any such redemption
             is made, to make t,he proper distribution                  of the
             moneys received        by him in such redemption,           paying
             to each officer         the amount of costs          found to be
             due,     and to the         state    and county the taxes,
             interest     and penalties       due each respectively.

      Substantially     the same provisions    vere carried forvard in article
 7328, Texas Revised Civil      St;itutes   of 1925, but with the addition     of
 the follovlng    language:

             If any of the land thus sold to the State is not
             redeemed within     the tlms prescribed      by this lav.
             the sheriff   shall     sell  the same at public    outcry
             to the highest      bMder.     . . . The sheriff     shall
             sand the amount rrcelved          from such sale to the
             State Treasurer     afl:ar deducting    the amount of the
             county taxes,    interest     and penalty   of the county
             tax which he ahal:         pay to the county treasurer.
             The sheriff.   In behalf of the State,       shell execute
             a deed conveying      title   to said property when sold
             and paid for.

 Prior to the enactment of arc:icle 7365b. Texas Revised Civil            Statutes,
 in 1937, each taxing       unit  could separately       enforce    its    tax lien
 against   the.same property vi131 different   suits,    judgments,     executions,
 sales and conveyances    and with the resulting      extra cost and confusion
 of titles    and rights.   See City of El Paso v. Porti,          181 S.W.Zd 579
 (Tex. 1966) ; Pearsall     Iade@ndent     School District       v. Widner.        136




                                          p. 1581
honorable   Carry Mauro - Page 4                (m-242)




S.Y.2d 647 (Tex. Civ. App. - !itm Antonio 1940, no nit).    TO prevent
multiplicity of suits and inc:.ude all taxing unltr in a suit brought
by any one of them, article    1345b provided, In pertinent  part.  the
follovlng:

                 Sec. 2. In sny s~~:Lthereafter          brought by or in
            behalf    of my taxing unit ss above defined,                  for
            delinquent       ad    vrlorem     taxes      levied      lgslnst
            property     by my such tsxing         unit,     the plaintiff
            may implead as parties         defendant any or all other
            taxing     units    having    delinquent      ad valorem       tax
            claims against       such p’roperty, or sny part thereof,
            end it shall be the duty of each defendant taxing
            unit. upon being sewed with citetion                 as provided
            by law to appear in said cause and file                its claim
             for   delinquent       ad vslorem     taxes      against     such
            property,     or sny part thereof.

                .       .       .       .

                 Sec. 9.      If the property be sold to any taxing
            unit vhich is e party to the judgment under decree
            of Court in said su:lt, the title               to said property
            shall    be bid In and held by the taxing                          unit
            purchasing       sme for the use and benefit                of Itself
            and all other taxing units               which ere parties            to
            the suit and which have been adjudged in said suit
            to hsve tsx liens s]tsinst            such property,         pro rats
            and in proportion          to the amount of the tsx liens
            in favor        of said       respective       taxing       units     as
            established        by the judgment          in sefd        suit,    and
            costs and expenses rhsll not be payable until sale
            by such taxing unit 80 purchsslng                same . . . When
             euch property        is so sold st public                or private
             sale. the proceeds rB,ereof &all be received by or
             paid over to the trc:Lng unit which purchased said
             property      at the tw: foreclosure              sale,      for the
             account     of itself       .and all      other       taxing     units
             adjudged to have a 1:a.x lien against               such property.
             and all taxing uniw             so receiving         said proceeds
             shall    first     pay out of the same ell                 costs    and
             expenses of Court a!rd of sale,              end distribute         the
             reminder         emong all        taxing      units       for    which
             purchasing       taxing    ,mit    purchased       sad held ssid
             property.       pro rstn       end in proportion              to the
             amounts of their         tm liens       egsinst      said property
             as established        in solid judgment.

                    .       .       .       .




                                                p. 1582
_   ‘.


         Aonorsble   Gerry Msuro - Psge 5         (Jn-347)




                     If the Stste         of Texxm ie the ruing            unit which
                     purchssed       mid    propcay     et the tsx foreclosure
                     sale,    the Comirsioners          Court of the county In
                     which the property         ia loceted    shell heve suthority
                     to set for the Ststc! of Texsm in msking privste
                     ssles snd conveysncerl of ssld property,                AS herein
                     provided,       or in ret,u.esting       the Sherfff.       or in
                     appointing       A Coumis~~:loner. to meke public             ssle
                     thereof,      and in receiving         snd distributing         the
                     proceeds      of such sslee;        and sll     lsles    end con-
                     veysncer     msde in behalf       of the Stste of Texss by
                     the Cownisslonere        Court, or msde by the Sheriff or
                     say Commissioner          spplwinted by the Comissioners
                     Court. under the provisions             hereof,    shall operate
                      to transfer        to the *purchaser at such ssle              sll
                      right,   title     snd interest     ecquired    or held by the
                      Stste of Texss AS pwcheser            et the tsx foreclosure
                      sale.   . . .

          At the time of the 1951 tsx foreclosure             esle,   the provisions       of
          article   7345b were cumuletivc:     of snd in addition        to srticle     7328
          except   that,   ss to A confl:tct,      the provisions      of srticle     7345b
          prev&ed.       Tex. Rev. Civ. Stilt. srt.   7j45b. $13 (1937).        See Little
          v. Dennis, 187 S.W.2d 76 (Tex., 1945); Uillscy         County PeterControl        h
          Improvement District     v. Levis,   119 S.W.2d 159 (Tex. Civ. App. - San
          Antonio 1938, no writ).       In 1979, both srticle     7328 sad article    7345b
          were repealed     end incorporsted   into the Property Tex Code.          See
                                                                                    -    TAX
          Code, ch. 34, eubchspter     A.

                 We belleve       that the lenl&mge of the sheriffs’               deeds conveying
          title    to the stste        In 1922 sod 1951 conforms to the lsnguege              of the
          ststutes     suthorizing        ruch deedo on those dates.          Article   7689. Texas
          Revised     Civil    Statutes       of lS,ll,     directed   the s&Tiff      to meke end
          execute deeds to the stste.               wing     forms prescribed     snd furnished    by
          the comptroller        and. as direcl:ed.        the deed shovs the amount of state ’
          snd county texes,           interest,     penalty.     sad costs.    Ye do not know the
          form prescribed         by the compt::oller.          but ve note that virtuslly        the
          seme lsngusge of conveyence slIpears in the tax deed litigated                     in Land
          v. Banks, m,             In 1923.      As directed      by section   9 of srticle    7345b,
          the deed in 1951 expressly              provides    thst the title    to the property     in
          Swisher County vss bid in snd lheld by the stete                   in trust    for the use
          snd benefit       of itself      snd sll other taxing units which were psrties            to
           the suit.

                No psyment of money occurs st the time of the first           foreclosure
          sale   to A taxing   unit    but,   instead,    occurs  when the property       Is
          redeemed or resold    by the purchasing         taxing  unit.   The .purchsslng
          taxing unit holds title     to tha! property    for the benefit  of itself    snd
          the other units until    it is asold      and the proceeds from that sale are




                                                  p. 1583
 Aonorsble      Carry Msuro - Psge 6        (m-347)




 epportioned.       See Tu     Code, 13~L,Ol(c); Attorney          Genersl    Opinion    O-974
 (1939).            -

        We conclude     thst lsnd scqulred       st the tsx foreclosure         ssles    st
 which the stste      vss the purcharing taxing unit is not “land recovered
 by the state       by euit or oth(Lrvlse” within            the mesalog of section
 15.01(s) (2) of the Educstion        &de.       It is not A recovery        of lsnd by
 the state but A tsx esle to the ante             for the benefit     of itself     sad AS
 trustee     for the other ruing          units,    with   the ultlmste      purpose     of
 selling    it snd thereby procuring        the money to psy the texes due each
 tsxing    unit.     See Chlldress    County v. Schultz,          199 S.W.2d 860, 862
  (Tex. Civ.     App.
                    -      brillo      13146, no writ).          Cf. Attorney     Genersl
 Opinion V-782 (1949).           At the, l xpirstion     of th‘;rtedemption       period,
 title   vests    in the purchssing     taxing unit, which then holds the title
  for resale     sad for the purpo!,e of collecting             the delinquent      taxes.
  See State v. City of San Aht~nlio. 209 S.W.2d 756, 758 (Tex. 19481;
 Lubbock Independent        School Dd;zct         v. Owens. 217 S.W.Zd 186, 188
  (Tex. Civ. App. - Amarillo 194lc, writ ref’d).

        There are or hsve be& st;Ltutes thst specified            certsln    conditions
  under    which land would become part of the permanent school fund or
  pert of the stste       forest.    Arclcle 5304. Texss Revised Civil         Statutes
  of 1911, first      enacted in 1879. spplied      only in unorganized       counties.
t The legislature       provided    thsl. when lands were sold in unorgenixed
  counties and bid in by the comptroller             for the state for delinquent
  taxes and not redeemed by the ‘nmer , the land thus sold and unredeemed
  became vscsnt      and reverted    to tbe public free school fund, to be sold
  and disposed      of ss other laude belonging         to the public      free school
  fund.     Section 71.202 of the Prl>perty Code also expressly           appropriates
  and sets     apart to the permsmult school          fund ell   real property       thst
  eschests     to the stste       of Tert,ns under Title     6 of that      code.      See
  Attorney Genersl Opinion IS?-18 (1979).           T%is office    1180 determined~
  Attorney General Opfnton IN-18 that lend devised             to the state of Texas
  under terms of so individusl’e          ~~111 snd not deslgneted     to a perticulsr
  use becomes e psrt of the permsnent school fund.

         In 1935. prior to the lnnmctment In 1937 of erticle                       7345b. Texss
  Revised Civil       Statutes     of 192!5!, which consolideted         the foreclosure        of
  tsx    liens    of the different            taxing    units      lo one suit          snd one
  foreclosure      ssle.    the legirlrture        added section       12 to srtlcle        2613.
  Texas Revised Civil          Statutes  ofi 1925, and amended srticle              5416. Texas
  Revised      Civil       Statutes     Of      1925.      Chapter       312,      Forty-fourth
  Legislature,       1935. now codific!d in sections           15.01(s)(2)        and 88.111 of
  the Education        Code. provides      thst , when pine forest           lend is sold to
  the state      for the peyment elf taxes.              interest,      penslty.      snd costs
  edjudged against        the lsnd AS Ilrwided by article             7328 snd not redeemed
  or resold     se provided        by erticle     7328. the lend shall             be withdrawn
  from the market end shall be held, protected,                    snd administered        by the
  Board of the Texas A&MUniversity                System as state         forest.      Thus, the




                                           p. 1584
;   ' -.


           Bonorsble   Gsrry Hsuro - Pege 7         (JM-347)




           legislsture     lxpreeely rpecifietl    its  intention     thst the ltete retein
           pine forest      lsnd bought in by the stste          st A tu     foreclosure      rele
           under srticle      7328 vhen the lsnd WASnot redeemed or resold snd rtsted
           its intention       tbst euch pine foreet    lsnd is not retsined         ss psrt of
           the permanent school fund.         It :Ls our opinion thst the ststus            of sll
           other lsnd purchseed st A tu foreclosure            esle by A tuing       unit is not
           sltered     by the fact thst the LcSislsture       expresrly    directed     thst pine
           forest     lsnd ecquired by the state et A tax foreclosure            ssle conducted
           under article       7328 be retsinei.  snd sdministered       ss state     forest    snd
           that it not be retained         AS part of the permanent school fund.               -See
           Attorney General Opinion O-2871 (1941).

                   We find nothing in the statutes     or esses which indicates     that the
            legislature    intended thst title   to reel property scquired by the state
            as s taxing unit st e tax forec’losure       sale in Comsl County in 1922 or
            in Swisher County in 1951 uou:k(L become psrt of the permanent school
            fund. It is our opinion thst the statutes         authorizing acquisitions     of
            title    by the state st tsx foret:losure   ssles provide otherwise.

                   You slso inquire vho has nahority    to sell the lands in question
            if the land is not in the pemsnent        school   fund vhere it would be
            subject    to sale by the School Iand Board snd how the proceeds would be
            sllocsted.

                   Since the Coma1 sad Svishcr County trscts        have not been resold by
            the state     since    the stste    became the purchasing   taxing unit at the
            foreclosure     sales.    title  rem&l!5 in the state.    The power and duty to
            provide    for the sale and conveyance of such title         Is in the legisls-
            ture .

                  The authority   of s purc’wwing    taxing  unit  to resell  property
            Acquired at e tsx foreclosure   wle appears in section    34.05 of the TAX
            Code.   Prior to 1983, section  :)4.05(e) provided thst

                              (A) If property    is; sold to e taxing unit that
                         ie A psrty      to the judgment,   the taxing unit msy
                         sell    the property     at any time,   subject    to any
                         rixht
                            ..    of  redemotion   existinn  at the  time   of the
                         sale.     If prop&ty    is eold & the state.     the com-
                         missioners court of ?:he county in which the pro-
                         perty is loceted msyikct for the state.         (Emphssis
                         added).

            Unless    the property      is sold by the sheriff     et s public   ssle,    It msy
            not be sold for less than the market vslue            specified   in the judpent
            of foreclosure        or the total      amount of the judgments       against    the
            property,    whichever     is less,  vtthout   the cdnsrnt of each taxing unit
            entl~tled    to proceeds       of the sale.      Tax Code 434.05(b).        Section
            34.05(c)    provides,    in pert, th,nlt
Ronorsble   Gsrry Msuro - Page 8          (JM-347)




                 (c) The taxing un:it purchssing       the property by
             resolution     of its governing    body mey request the
             sheriff    to sell the Froperty st A public sale.        If
             the purchsring       ruing unit hss not sold the pro-
             perty vlthin      six months sfter     the date on which
             the ovner’s      right   of redemption    ter mina tes  lny
                                                                       ,
             taxing unit that is entitled         to receive   proceeds
             of the ssle by resolution         of its governing body
             may request      the sheriff    in writing    to sell   the
             property at A public ssle,

       In 1982. article        8, section      l-e of the Texas Constitution           was
amended to provide that no stilte ad vslorem taxes shall be levied                      on
any property     in this stste,     end. in 1983, the legislature            amended the
Property     TAX Code to conform it to that and other changes                      in the
constitution     concerning property taxation.             See Bill Analysis     prepared
for House Ways snd Means Comictee.                 filed %      Bill File on E.B. No.
1203. Legislative       Rdference Li’b,rsry (1983).          In so doing, chapter 851,
Sixty-eighth      Legislature.    198:#, deleted        the last sentence -in section
34.05(s)     which, prior-to-thst”       time,    had authorized       the commissioners
court of the county in which t.he property                  is locsted    to set for the
state    In the sale of property u,hen title             to the property WAS scquired
by the state at s tsx foreclosure            sale.     Chapter 851 also repealed all
of section     34.08. which had specified          that the state vss a tsxing unit
for purposes of chapter 34 of the Property Tax Code.

       As a result    of the 1983 ~nlendments to the Property Tax Code, the
 code no longer authorizes       the commissioners     court of the county in
 which the property lo located to ect for the stste in making A private
 ssle   of the property      or in s request      to the sheriff   to sell    the
 property     st public  sale.   With   the  repesl  of   section 34.08.   it   is
 questionsble    whether the state    is a taxing unit for purposes      of the
 chapter of the code which suthorizes       the sale of such property.

        We ere unable to find tuly statute                suthortzing       any officisl    or
 governments1     entity    to make a ssle for the stste where the stste                   was
 the purchasing      taxing unit.        ‘Where the purchssing         tsxing unit has not
 sold    the property       vithin     six months        sf ter the owner’s         right   of
 redemption     expires,    section    34.05(c)    still      authorizes     eny taxing unit
 that    Is entitled      to receive       proceeds      of the ssle         to request    the
 nhrriff    to sell the property          ,at A public       ssle.    Rowever, ve find no
 statute     that authorizes        soy person      to make A d$strlbutlon              of the
 proceeds of such a public sale when title                 is In the stste.

       Section    34.06 of the Property        Tax Code is the legislsture’s grant
 of authority      for the distribution         of the proceeds of s resale.     It
 provides




                                         P.    1586
Aonorable   Gsrry tlsuro    - Pege 9        UM-347)




                (A) The proceeds   of a ressle    of property
            purchesed  by e taxfnt  unit et A tsx foreclosure
            ssle shsll be psid to the purchssing tsxing unit.

                (b) The purchasing      tsxing   unit ,shell pey sll
            costs    snd expenses   cf court and ssle       snd shall
            distribute     the   reminder      of the    proceeds   AS
            provided    by section   34.02 of this     code for dls-
            tribution    of proceeds after peyment of costs.

If the stste no longer        is a texing unit for purposes of a tax sale snd
no person    or entity is      suthorimd   to set for the stste at A ressle    of
property    sold to the       state   st foreclosure    ssle. the proceeds   of a
resale   csnnot be paid      to or distributed     by the purchasing  tsxlng unit
AS directed by section        34.06.

      We conclude      that the legi.trlsture    hss made no genersl     provision
 for the resale and conveyance of its title            to tracts of land acquired
 by the state     through tax foreclosure        ssles.     Rowwet,  Chspter    953.
 Acts of the 69th Legislature,        1985. which becomes effective     August 26.
 1985, authorizes     the comaisslot.er    of the General Land Office to convey
 ell of the interest       of the st,srte in Lots 8 snd 9, Block 9, City of
 Bracken, Coma1 County.

                                       S IJ M M A R Y
                                       --
                  The real property         .rcquired by the state AS the
             purchssing       taxing unit at A tax foreclosure                sale
             does not belong to c:be permsnent school fund snd
             the School Lend Bosi,d, does not have suthority                     to
             sell     such land.        Gn!.y the purchssing        taxing unit
             is authorized         by statute      to resell     lsnd which it
             acquired      et A tsx fc’reclosure          sale and to receive
             end distribute          the :?roceeds of A resele           of such
             property.        Current     ot.stutes    do not authorize         sny
             officisl       or governmntsl          entity    to act for the
              stste     In a ressle        end distribution         of proceeds
             when the state was tae purchasing                taxing unit st a
             prior      tax foreclosure         sale.      Eovever,    effective
             August 26, 1985. the legislsture                   has authorized
              conveyance        of    the    specific      property    in Coma1
              County.




                                                      Jrn        WATTOX
                                                      Attorney Genersl       of Texas




                                            p. 1587
 Honorable   Carry Uauro - Page 10           (Jn-347)




 TON GREEN
 First Assistant   Attorney General

 DAVID R. RICRUDS
 Executive Assistant     Attorney    Ccnsral

 ROBERTGRAY
 Special Assistant   Attorney      General

 RICK GILPIN
 Chairman, Opinion     Conmittct

 Prepared by Nancy Sutton
 Assistant Attorney Generel

 APPROVED:
 OPINIONCOMnITTEE

  Rick Gilpin.   ChaIrman
  Colln Carl
  Susan Garrison
  Tony Gulllory
  Jim Hoellinger
' Jennifer   Riggs
  Nancy Sutton
  Sarah Woelk




                                                    -_


                                         p. 1588